                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

HEATHER BURKE,

        Plaintiff,

v.                                                                             No. 16-cv-0470 SMV/KK

STATE OF NEW MEXICO GENERAL SERVICES
DEPARTMENT, EDWYNN BURCKLE, JAY HONE,
ANGELA DAWSON, BRENDA GUETHS, and
KAREN BALTZLEY,

        Defendants.1

                      MEMORANDUM OPINION AND ORDER
                    GRANTING IN PART AND DENYING IN PART
                DEFENDANTS’ REQUEST FOR ADDITIONAL DISCOVERY
                               UNDER RULE 56(d)

        THIS MATTER is before the Court on Plaintiff’s Motion for Partial Summary Judgment

[Doc. 149], filed on March 8, 2019. Defendants responded on March 22, 2019, by filing a

Declaration under Federal Rule of Civil Procedure 56(d). [Doc. 157]. Plaintiff replied on

March 28, 2019. [Doc. 158]. The Court held oral argument on April 17, 2019. [Doc. 169]

(Clerk’s Minutes). The Court has considered the briefing, oral argument, the relevant portions of

the record, and the relevant law. Being otherwise fully advised in the premises, the Court will

GRANT IN PART and DENY IN PART Defendants’ request for additional discovery and will

set a briefing schedule on the Motion.




1
  The State of New Mexico is no longer a party in this action. See [Docs. 50, 53]. All other Defendants were named
in Plaintiff’s Amended Complaints [Docs. 53, 54] following remand from the Tenth Circuit.
                                               BACKGROUND

          From 2013 to 2016, Defendant New Mexico General Services Department (“GSD”)

employed Plaintiff as an IT Generalist 2. [Doc. 94] at 3 (Third Amended Complaint). GSD

employed Defendant Angela Dawson as its Human Resources Bureau Chief. [Doc. 149-2] at 18.

While Plaintiff was employed at GSD, she requested either intermittent or full-time2 leave under

the Family and Medical Leave Act (“FMLA”) at least five times. She claims that she needed

FMLA leave after suffering from breast cancer and leg injuries after a ski accident. [Doc. 149]

at 4–10. Plaintiff alleges that Defendants took myriad actions that interfered with her use of FMLA

leave. Id. at 4–27. A detailed recounting of these actions is not necessary to dispose of the instant

matter.     Broadly speaking, Plaintiff alleges that, from 2014–2016, Defendants committed

numerous violations of the FMLA’s notice requirements, created significant administrative

hurdles to approval of her leave requests, attempted to fire her because her illness prevented her

from performing the essential functions of her job, and improperly denied her leave to which she

was entitled. See id.

                                        PROCEDURAL HISTORY

          Plaintiff filed suit in New Mexico state court on April 21, 2016.                      [Doc. 1-2] at 1.

Defendants removed the case to this Court on May 23, 2016. [Doc. 1]. On July 11, 2018, Plaintiff

filed her Third Amended Complaint. [Doc. 94]. She alleges in Count IV that Dawson, in her

individual capacity, interfered with her use of FMLA leave. Id. at 34–36. Count IV does not




2
  An employee takes intermittent leave when she takes FMLA leave for separate blocks of time, as opposed to full-time
leave, where she takes leave continuously. See FMLA Frequently Asked Questions, U.S. Dep’t of Labor,
https://www.dol.gov/whd/fmla/fmla-faqs.htm (last visited April 10, 2019).

                                                         2
pertain to any other Defendant.3 See id. Count IV also contains an FMLA-retaliation claim.4 See

id.

        Since Plaintiff filed her Third Amended Complaint, the parties have engaged in limited

discovery, and the case has been plagued by various discovery disputes. Plaintiff served her First

Request for Production on October 16, 2018. [Doc. 107]. Plaintiff and Defendants served their

initial disclosures on October 30, 2018. [Docs. 109, 110]. The Honorable Kirtan Khalsa, United

States Magistrate Judge, entered her Scheduling Order on November 15, 2018, ordering discovery

to terminate on May 2, 2019. [Doc. 118] at 2. Defendants moved for a confidentiality order on

November 29, 2018, [Doc. 124], and Plaintiff moved to compel production of certain documents

and files on December 5, 2018, [Doc. 127]. Judge Khalsa denied Plaintiff’s Motion to Compel on

February 27, 2019. [Doc. 148]. On March 8, 2019, Plaintiff filed the instant Motion for Partial

Summary Judgment. [Doc. 149]. Judge Khalsa entered a Confidentiality Order over Plaintiff’s

objection on March 13, 2019. [Doc. 152].

        The parties filed a Joint Motion to Extend Case Management Deadlines on March 15, 2019.

[Doc. 153]. They agreed that, though they have exchanged some written discovery and they “are

supplementing that discovery as required by Rule 26(e),” the Court should extend the discovery

deadline so that Plaintiff—presently a law student—could finish her final semester of law school

and then prepare for and take the New Mexico Bar Exam. Id. at 2. The parties had not yet

scheduled the depositions of Plaintiff, Defendant Karen Baltzley, and Dawson. Id. They also



3
 The remaining Defendants include GSD and four of its employees.
4
 In other counts of her Third Amended Complaint, Plaintiff also alleges violations of the Fair Pay for Women Act,
Equal Pay Act, New Mexico Whistleblower Protection Act, New Mexico Inspection of Public Records Act, and
New Mexico Human Rights Act. See [Doc. 94] at 30–34, 36–40. Because these allegations are not relevant to the
present dispute, the Court will not discuss them.

                                                       3
anticipated “that additional depositions may need to be set, but that such scheduling cannot occur

until after Plaintiff completes the bar exam.” Id. Finally, the parties requested a stay from May 20,

2019, to August 5, 2019, so that Plaintiff could study for and take the New Mexico Bar Exam. Id.

at 2–3.

          Judge Khalsa granted the Joint Motion on March 18, 2019. [Doc. 154]. Discovery now

terminates on November 4, 2019, with discovery motions due by November 25, 2019. Id. at 1.

The Court also granted the requested stay. Id. at 2.

          Defendants filed their Federal Rule of Civil Procedure 56(d) Declaration in response to

Plaintiff’s Motion for Partial Summary Judgment on March 22, 2019. [Doc. 157]. According to

Defendants, though the parties have exchanged their first sets of interrogatories and requests for

production, they “have not yet conducted [any] depositions.” Id. at 2. Neither have Defendants

served any contention interrogatories relating to Plaintiff’s FMLA claims. Id.

          On April 2, 2019, Judge Khalsa ruled on various outstanding discovery disputes.

[Doc. 163]. The parties disputed the production of certain documents and releases for Plaintiff’s

medical records. Judge Khalsa ordered Plaintiff to produce certain documents requested by

Defendants and ordered defense counsel to send Plaintiff medical-records releases that she must

execute. Id. at 1–2.

                                      LEGAL STANDARD

          “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A court must deny summary judgment if a reasonable jury could find for the

non-movants. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When applying this


                                                 4
standard, the court must construe the evidence in the light most favorable to the non-moving

parties. Tolan v. Cotton, 572 U.S. 650, 657 (2014).

       Pro se pleadings are interpreted liberally, see Swoboda v. Dubach, 992 F.2d 286, 289 (10th

Cir. 1993), but must comply with the basic requirements of the Federal Rules of Civil Procedure.

See Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008) (quoting Ogden v. San Juan Cty.,

32 F.3d 452, 455 (10th Cir. 1994)).

                                             ANALYSIS

       Under Rule 56(d), “[i]f a nonmovant shows by affidavit or declaration that, for specified

reasons, it cannot present facts essential to justify its opposition, the court may,” in its discretion,

defer considering the motion, deny the motion, allow time to take discovery, or issue any other

appropriate order. Fed. R. Civ. P. 56(d). “The general principal of Rule 56(d) is that ‘summary

judgment [should] be refused where the nonmoving party has not had the opportunity to discover

information that is essential to his opposition.’” Price ex rel. Price v. W. Res., Inc., 232 F.3d 779,

783 (10th Cir. 2000) (alteration in original) (quoting Anderson, 477 U.S. at 250 n.5). To properly

invoke the Court’s discretion, the movant must submit an affidavit “(1) identifying the probable

facts that are unavailable, (2) stating why these facts cannot be presented without additional time,

(3) identifying past steps to obtain evidence of these facts, and (4) stating how additional time

would allow for rebuttal of the adversary’s argument for summary judgment.” Cerveny v. Aventis,

Inc., 855 F.3d 1091, 1110 (10th Cir. 2017). Additionally, the information sought cannot be

irrelevant or cumulative, and the declarant cannot have acted dilatorily in obtaining the

information. Jensen v. Redevelopment Agency of Sandy City, 998 F.2d 1550, 1554 (10th Cir.

1993). Though a Rule 56(d) declaration “should be liberally treated,” id. (quoting Comm. for First


                                                   5
Amendment v. Campbell, 962 F.2d 1517, 1522 (10th Cir. 1992)), it “is not a license for a fishing

expedition,” Lewis v. City of Ft. Collins, 903 F.2d 752, 759 (10th Cir. 1990).

       Under the FMLA, an employee “shall be entitled to 12 workweeks of leave . . . [b]ecause

of a serious health condition that makes the employee unable to perform the functions of the

position of such employee.” 29 U.S.C. § 2612(a)(1)(D) (2012). An interference claim under the

FMLA has three elements: “(1) that [the employee] was entitled to FMLA leave, (2) that some

adverse action by the employer interfered with her right to take FMLA leave, and (3) that the

employer’s action was related to the exercise or attempted exercise of her FMLA rights.” Dalpiaz

v. Carbon Cty., 760 F.3d 1126, 1132 (10th Cir. 2014) (quoting Campbell v. Gambro Healthcare,

Inc., 478 F.3d 1282, 1287 (10th Cir. 2007)).        Finally, a technical violation of regulations

implementing the FMLA does not create an actionable FMLA-interference claim unless the

plaintiff suffers prejudice from the violation. Ragsdale v. Wolverine World Wide, Inc., 535 U.S.

81, 90–92 (2002).

       Plaintiff argues that summary judgment is proper on her FMLA-interference claim in

Count IV for seven reasons:

   1) Improper Overtime Calculations: Dawson allegedly excluded Plaintiff’s overtime work
       when calculating Plaintiff’s leave entitlement, resulting in Plaintiff’s receiving 21 fewer
       hours of leave than she was entitled to. [Doc. 149] at 13–15.
   2) Improper Notice of Leave Designation and Fitness-for-Duty Certification: Dawson
       allegedly gave Plaintiff improper notice of (a) her eligibility for, and approval of, FMLA
       leave, (b) GSD’s policy for returning to work after taking leave, (c) GSD’s requirement of




                                                6
        submitting a fitness-for-duty certification5 prior to returning to work, and (d) other
        information concerning applying for and taking FMLA leave. Id. at 15–18.
    3) Failing to Allow Plaintiff to Return to Work After Taking FMLA Leave: Dawson allegedly
        did not allow Plaintiff to return to work after taking her leave in 2015 because she did not
        provide GSD with a fitness-for-duty certification from her doctor, a requirement that GSD
        had not consistently enforced when Plaintiff previously applied for leave. Id. at 18–20.
    4) Attempting to Fire Plaintiff After Applying for FMLA Leave: When Defendant Edwynn
        Burckle advised Plaintiff that GSD was considering firing her because her illness prevented
        her from performing the essential functions of her job, he allegedly violated the prohibition
        on considering an employee’s FMLA leave use when subjecting her to an adverse
        employment action. Id. at 20–22; see 29 C.F.R. § 825.220(c) (2013).
    5) Failing to Allow Plaintiff to Return to Work After GSD Received Plaintiff’s
        Fitness-for-Duty Certification: Dawson allegedly did not allow Plaintiff to return to work
        after her 2015 leave, despite Plaintiff’s fitness-for-duty certification stating that she may
        immediately return. [Doc. 149] at 22–23.
    6) Failing to Return Plaintiff to Her Pre-Leave Position: After Plaintiff took leave in late 2015,
        she alleges that her job duties changed drastically when Dawson allegedly shifted her office
        to a closet and assigned her significantly less work, among other changes, in violation of
        29 C.F.R. §§ 825.214, 215. Id. at 24–26.
    7) Miscalculating Plaintiff’s Eligibility Date: Dawson allegedly miscalculated Plaintiff’s
        eligibility for her 2016 leave by calculating her eligibility as of the date of her FMLA
        application, not the date of her surgery, thereby depriving her of leave. Id. at 26–27.

        Defendants6 argue that they have insufficient evidence to refute Plaintiff’s Motion. They

list five disputes on which they allegedly need more discovery in order to respond:



5
  A fitness-for-duty certification is a form completed by an employee’s medical provider verifying that the employee
may return to work following the illness or injury necessitating leave. See 29 C.F.R. § 825.300(d)(3) (2013).
6
  Though Count IV only applies to Defendant Dawson, counsel submitted the Rule 56(d) Declaration on behalf of all
Defendants because “Plaintiff’s Motion makes a number of allegations against other Defendants that are not contained
in Count IV.” [Doc. 157] at 3 n.2.

                                                         7
     1) Plaintiff’s Eligibility for FMLA Leave: Defendants seek Plaintiff’s medical records and
        wish to depose her and Dr. Bryan Goss (a treating physician) to determine whether she had
        a serious health condition qualifying her for FMLA leave. [Doc. 157] at 5–6.
     2) Plaintiff’s Overtime Hours: Defendants wish to depose Plaintiff to discuss how she
        calculated the number of overtime hours she alleges she worked and whether such hours
        were a normal part of her work week. Id. at 6–7.
     3) Notice of FMLA Rights: Defendants wish to depose Plaintiff to discuss whether she
        received proper notice of her FMLA rights. They also wish to depose her to determine if,
        had she received proper notice, she “would have invoked FMLA leave in a way that would
        have prevented h[er] claimed loss or injury.” Id. at 7 (alteration in original) (quoting Crites
        v. City of Haysville, No. 16-1397-JWB, 2018 WL 2236855, at *9 (D. Kan. May 16, 2018)).
     4) Causation: Defendants wish to depose Plaintiff to determine whether the allegedly adverse
        actions they took against her related to her exercise of FMLA leave. Id. at 7–8. They wish
        to depose Plaintiff “regarding her job duties and responsibilities, discipline, workplace
        performance, FMLA form submittals, and over time work, among other things, in order to
        fully address Plaintiff’s assertion that a causal connection exists between her exercise of
        [FMLA] rights . . . and any alleged adverse action.” Id.
     5) FMLA Retaliation Claim: Defendants wish to depose Plaintiff to determine whether she
        continues to assert an FMLA-retaliation claim in addition to her interference claim and
        clarify how her retaliation claim differs from the interference claim. Id. at 8–9.

A.      With one exception, Defendants fail to identify the probable facts currently
        unavailable to them.

        Defendants go to great lengths demonstrating how little discovery has occurred thus far,

but, with one exception (discussed below), they never state what probable facts they expect to

identify through additional discovery.

        For example, Defendants argue that they must “depose Plaintiff regarding [her] alleged

overtime hours . . . to ascertain how she calculated the hours, whether such hours were


                                                  8
required/approved by GSD, and whether overtime work was considered a ‘normal our usual’ part

of her workweek.” Id.at 7. Defendants do not identify the probable facts they expect to find upon

deposing Plaintiff. Nor do they claim, e.g., that discovery would show that Plaintiff miscalculated

her overtime hours or that GSD in fact never approved her overtime work. Though Defendants

repeatedly state that they wish to depose Plaintiff to discuss her calculation of her overtime hours—

among other factual issues—Rule 56(d) requires “more than ‘a mere desire to cross-examine’” a

party. Rodriguez v. City of Springfield, 127 F.R.D. 426, 429 (D. Mass. 1989) (quoting Krohn v.

United States, 742 F.2d 24, 31 (1st Cir. 1984)).

       Additionally, Defendants argue that they must “be able to depose Plaintiff” on whether she

was prejudiced by Defendant’s alleged technical violations of the FMLA. [Doc. 157] at 7. Again,

however, they make only one argument in support of Rule 56(d) relief: that, absent deposing

Plaintiff about her alleged prejudice, they cannot “fully respond to the notice arguments made in

Plaintiff’s Motion.” Id. Without stating what facts they expect further discovery to unveil, the

conclusory statement that they cannot adequately respond does not justify Rule 56(d) relief.

       Moreover, Defendants claim that they “must be able to depose Plaintiff regarding her job

duties and responsibilities, discipline, workplace performance, FMLA form submittals, and

overtime work, among other things, in order to fully address Plaintiff’s assertion that a causal

connection exists between” their actions and Plaintiff’s exercise of her FMLA rights. Id. They

“may also need to” depose eight persons Plaintiff identified in her initial disclosures that have

information about GSD’s employment policies and practices. Id. at 8. But simply stating that

Defendants need additional discovery in order to “fully address” the Motion does not meet a

Rule 56(d) movant’s burden to identify probable facts currently unavailable. See Gutierrez v.


                                                   9
Cobos, 841 F.3d 895, 908 (10th Cir. 2016) (“[I]t is insufficient for the party opposing the motion

[for summary judgment] to merely assert that additional discovery is required to demonstrate a

factual dispute or that evidence supporting a party’s allegation is in the opposing party’s hands.”

(quoting Lewis, 903 F.2d at 758)); Trans-Western Petroleum, Inc. v. U.S. Gypsum Co., 830 F.3d

1171, 1175 (10th Cir. 2016) (“[A] party’s mere hope that discovery may yield further evidence is

insufficient to defeat a summary judgment motion.”).

       Nor is it apparent that some of the facts Defendants wish to find are truly unavailable to

them. In Plaintiff’s first theory of liability, she claims that Dawson failed to properly calculate her

FMLA entitlement when Dawson excluded 21 hours of FMLA leave based on her regular overtime

work. [Doc. 149] at 13–15. In support of this contention, she attaches an apparently homemade

spreadsheet listing the number of hours she worked per week from August 31, 2013, through

August 29, 2014. See [Doc. 149-2] at 3–4. Defendants argue that, to respond, they must depose

Plaintiff to discuss how she calculated these hours and whether the hours were a normal part of

her work week. [Doc. 157] at 6–7.

       Defendants—who include GSD itself and some of its employees—possess all timesheets

and records of Plaintiff’s work. See [Doc. 149] at 19 (stating that Defendants sent Plaintiff’s

timesheets to her). Presumably, they have a job description that defines Plaintiff’s normal work.

They need not know the intricacies of Plaintiff’s calculations or what she considers her normal

work week to contest this theory of liability.         Cf. Price, 232 F.3d at 784 (stating that the

summary-judgment “movant’s exclusive control of desired information is a factor favoring

[Rule 56(d)] relief”). Defendants have not shown that these facts are unavailable to them.




                                                  10
         As with Plaintiff’s overtime records, Defendants need no additional discovery on causation

because whether they caused an interference with Plaintiff’s FMLA leave depends on information

already in Defendant’s possession. Each of Plaintiff’s interference claims, as noted above, requires

a finding that Defendants actions “[were] related to” Plaintiff’s attempt to exercise her FMLA

rights. Dalpiaz, 760 F.3d at 1132. Defendants believe that they must depose Plaintiff concerning

“her job duties and responsibilities, discipline, workplace performance, FMLA form submittals,

and over time work, among other things, in order to fully address Plaintiff’s assertion that a causal

connection exists.” [Doc. 157] at 7–8.              Yet, Defendants fail to show that this evidence is

unavailable to them. Only Defendants know why they allegedly interfered with Plaintiff’s FMLA

rights. They need not know Plaintiff’s views on her job duties, discipline, and job performance in

order to know what actions Defendants took and why. Defendants have in their possession

descriptions of Plaintiff’s job duties, a disciplinary and/or workplace performance record, and the

FMLA forms that Plaintiff submitted. Defendants have not met their burden to show that they

cannot respond to the Motion without deposing Plaintiff about causation.7

B.       Defendants have met their Rule 56(d) burden with respect to Plaintiff’s eligibility for
         FMLA leave because production of Dr. Goss’ medical records has been delayed
         through no fault of Defendants.

         In only one area is the Court convinced that Defendants have met their burden under

Rule 56(d), and that is the issue of whether Plaintiff qualified for FMLA leave in the first place.


7
  Defendants also argue that they must depose Plaintiff to know whether she continues to assert an FMLA-retaliation
claim and whether her FMLA-interference claim differs from it. [Doc. 157] at 8–9. Plaintiff advances two FMLA
claims in Count IV: an interference claim and a retaliation claim. [Doc. 94] at 34–36. The two claims are distinct,
each containing different elements and burdens of proof. See Dalpiaz, 760 F.3d at 1131. Plaintiff limits her Motion
for Partial Summary Judgment to her FMLA-interference claim. [Doc. 149] at 1. Defendants need not depose Plaintiff
to determine how her interference claim differs from her retaliation claim because the instant Motion only analyzes
her interference claim. Rule 56(d) applies only to “facts essential to justify [the non-movant’s] opposition.” Fed. R.
Civ. P. 56(d). Whether Plaintiff intends to pursue a retaliation claim is not a fact necessary to oppose this Motion.

                                                         11
Defendants claim they need to depose Plaintiff and Dr. Goss, and also obtain Plaintiff’s complete

medical records, in order to respond to “Plaintiff’s allegation that she was entitled to or improperly

denied particular FMLA leave requests.” [Doc. 157] at 6. The Court is not convinced that

Defendants have satisfied the requirements of Rule 56(d) with respect to Plaintiff’s “complete

medical records,” id. at 5, but after hearing oral argument, the Court believes Defendants have met

their burden with respect to Dr. Goss’ records. There has been some delay in obtaining these

records, which does not appear to have been caused by Defendants. Whether intentionally or not,

Plaintiff has been at least partially responsible for the delay because (as she conceded at oral

argument) she did not sign her medical-records authorization in a timely fashion. The delay in

obtaining Dr. Goss’ records has, in turn, delayed the scheduling of Plaintiff’s and Dr. Goss’

depositions. Therefore, the Court finds that Defendants are entitled under Rule 56(d) to additional

time to obtain Dr. Goss’ records and to depose Plaintiff and Dr. Goss before responding to the

instant Motion.

       The medical records have been subpoenaed and Plaintiff’s deposition is scheduled for

May 13, 2019. See id. at 4–5; [Doc. 164] at 1. Under ordinary circumstances, the Court would

grant Defendants until June 14, 2019, to depose Dr. Goss and file their response. However, there

is a complicating factor: All discovery will be stayed between May 20 and August 5, 2019, to

allow Plaintiff to study for the bar exam. [Doc. 154] at 2. Defendants will have received the

medical records and taken Plaintiff’s deposition before the stay takes effect. But it would be

unrealistic to expect Defendants to schedule Dr. Goss’ deposition before May 20, 2019.

Therefore, the Court will grant Defendants’ request in part and order them to file their response no

later than August 30, 2019. This extension should give Defendants more than adequate time to


                                                 12
take Dr. Goss’ deposition, assuming they still wish to do so after reviewing his records and

deposing Plaintiff.8 Plaintiff’s reply, if any, must be filed within 14 days of filing of the response.

                                                 CONCLUSION

         IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Defendants’

Rule 56(d) request for additional time to conduct discovery [Doc. 157] is GRANTED IN PART

and DENIED IN PART. Defendants must file a response to Plaintiff’s Motion for Partial

Summary Judgment no later than August 30, 2019. Plaintiff may file a reply no later than 14 days

after the response is filed. The parties are to bear their own costs and attorneys fees.

         IT IS SO ORDERED.

                                                                         ______________________________
                                                                         STEPHAN M. VIDMAR
                                                                         United States Magistrate Judge
                                                                         Presiding by Consent




8
 So that it is clear, the Court is not placing any limit on whom the parties may depose between now and August 30,
2019. If the parties wish to depose anyone other than Dr. Goss they are free to do so, subject, of course, to the stay.

                                                         13
